      Case 2:19-cv-00105-GJQ-MV ECF No. 4 filed 06/03/19 PageID.34 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

 KEVIN DEVON BRIGGS #447282,
                                                        Hon. Gordon J. Quist
          Plaintiff,
                                                        Case No. 2:19-cv-105
 v.
                                                        ORDER TO PROCEED IN FORMA
 UNKNOWN WESTCOMB, et al.,                              PAUPERIS WITH INITIAL FEE
                                                        DUE WHEN FUNDS BECOME
          Defendants.                                   AVAILABLE
 ________________________________/
         Plaintiff has sought leave to proceed in forma pauperis in compliance with 28

U.S.C. § 1915(a). The Court grants his motion. The Court must nevertheless require

payment of the entire filing fee in installments, in accordance with 28 U.S.C. § 1915(b)(1).

See McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir. 1997); Hampton v. Hobbs,

106 F.3d 1281 (6th Cir. 1997). The civil action filing fee is $350.00 when leave to proceed

in forma pauperis is granted.        Any subsequent dismissal of Plaintiff’s case, even if

voluntary, does not negate Plaintiff’s responsibility to pay the fee. McGore, 114 F.3d at

607.

         Normally, A Plaintiff must pay a portion of the $350.00 fee as an initial partial filing

fee. The initial partial filing fee is 20 percent of the greater of (a) the average monthly

deposits to the prisoner’s account; or (b) the average monthly balance in the prisoner’s

account for the six-month period immediately preceding the filing of the complaint. 28

U.S.C. § 1915(b)(1). In this case, the average monthly deposit is greater than the average

monthly balance. According to the certified copy of Plaintiff’s prison trust account

statement, Plaintiff had an average monthly deposit of $28.64.              Twenty percent of

Plaintiff’s average monthly deposit is $5.73. However, according to the certified copy of
      Case 2:19-cv-00105-GJQ-MV ECF No. 4 filed 06/03/19 PageID.35 Page 2 of 4



Plaintiff’s prison trust account statement, Plaintiff was without sufficient financial

resources to pay the initial partial filing fee at the time the complaint was filed. Therefore,

pursuant to 28 U.S.C. § 1915(b)(4), Plaintiff must be allowed to bring this case without

payment of the initial partial filing fee. McGore, 114 F.3d at 606.

         However, although § 1915(b)(4) permits Plaintiff to avoid the payment of an initial

partial filing fee at this time, the court is still required to impose an initial partial filing fee

of $5.73 and, when funds become available, Plaintiff must pay this fee. McGore, 114

F.3d at 606.

         Even if the account balance is under ten dollars, prison officials must still
         forward payments to the district court to pay the initial partial filing fee.
         The ten-dollar rule of § 1915(b)(2) is applicable to fees and costs due only
         after the initial partial filing fee is paid. Once the initial partial filing fee is
         paid in full, the ten-dollar and twenty-percent requirements of § 1915(b)(2)
         become applicable.

Id.

         Once Plaintiff has paid the initial partial filing fee of $5.73, Plaintiff must also pay

the remaining amount of the filing fee through monthly payments of 20 percent of the

preceding month’s income credited to Plaintiff’s prison trust fund account. 28 U.S.C. §

1915(b)(2). These payments will be forwarded by the agency having custody of the

prisoner to the Clerk of this Court each time the amount in Plaintiff’s trust account exceeds

$10.00, until the filing fee of $350.00 is paid in full. 28 U.S.C. § 1915(b)(2); McGore, 114

F.3d at 607; Hampton, 106 F.3d at 1284. The check or money order shall be payable to

“Clerk, U.S. District Court” and must indicate the case number in which the payment is

made. If the amount in Plaintiff’s account is $10.00 or less, no payment is required for

that month. Hampton, 106 F.3d at 1284-85.



                                                  2
   Case 2:19-cv-00105-GJQ-MV ECF No. 4 filed 06/03/19 PageID.36 Page 3 of 4



       The Court shall review the case pursuant to 28 U.S.C. §§ 1915(e), 1915A and/or

42 U.S.C. § 1997e(c)(1), as appropriate. After the Court reviews the case, the Court will

determine whether dismissal or service of process is appropriate, and will fashion an

order accordingly. Should the case be dismissed, voluntarily by Plaintiff or by the Court,

Plaintiff shall remain responsible for the filing fee. McGore, 114 F.3d at 607. Any

pleadings herein served by the United States Marshal shall be at the expense of the

United States government. All costs shall be reimbursed to the United States should

Plaintiff prevail.

       Once service of process has been ordered, Plaintiff shall serve upon Defendants,

or if an appearance has been entered by an attorney, upon the attorney, a copy of every

further pleading or other document submitted for consideration by the Court. Plaintiff shall

include with the original paper to be filed with the Clerk of the Court a certificate stating

the date a true and correct copy of any document was mailed to Defendants or the

attorney. Any paper received by a district judge or magistrate judge which has not been

filed with the Clerk or which fails to include a certificate of service will be disregarded by

the Court. Accordingly,

       IT IS ORDERED that leave to proceed in forma pauperis is granted and Plaintiff

may proceed in forma pauperis without payment of an initial partial filing fee because

Plaintiff was without sufficient financial resources at the time the complaint was filed.

Plaintiff will remain liable for the initial partial filing fee of $5.73 as funds become available.

       IT IS FURTHER ORDERED that the agency having custody of Plaintiff shall collect

the initial partial filing fee of $5.73 as soon as funds become available. After the initial

partial filing fee has been paid, the agency having custody of Plaintiff shall collect the

                                                3
  Case 2:19-cv-00105-GJQ-MV ECF No. 4 filed 06/03/19 PageID.37 Page 4 of 4



remainder of the filing fee. As outlined above, each month that the amount in Plaintiff’s

account exceeds $10.00, the agency shall collect 20 percent of the preceding month’s

income and remit that amount to the Clerk of this Court. The agency shall continue to

collect monthly payments from Plaintiff’s prisoner account until the entire filing fee of

$350.00 is paid.


Date: June 3, 2019                                      /s/ Maarten Vermaat
mlc                                                   MAARTEN VERMAAT
                                                      U.S. Magistrate Judge


SEND REMITTANCES TO:

Clerk, U.S. District Court
P.O. Box 698
314 Federal Bldg.
202 W. Washington St.
Marquette, MI 49855

All checks or other forms of payment shall be payable to “Clerk, U.S. District
Court.”




                                           4
